Citation Nr: 0922633	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The record indicates that the Veteran served in the 
Philippine Guerrilla and Regular Philippine Army (RPA) from 
December 1942 to May 1943 and from September 1944 to June 
1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been received to 
reopen the claim and denied service connection for the cause 
of the Veteran's death.  The appellant appealed that 
decision, and the case was referred to the Board for 
appellate review.  

In her substantive appeal, the appellant expressed her desire 
for a hearing before a Veterans Law Judge.  A videoconference 
hearing was scheduled for November 2008, but the appellant 
did not report.  She has not offered an explanation for her 
absence or requested that her hearing be rescheduled.  
Accordingly, the Board will review the appellant's case as if 
she withdrew her request for a hearing.  See 38 C.F.R. 
§ 20.704(d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





REMAND

The Veteran died on February [redacted], 1969, and his Certificate of 
Death lists the immediate cause of death as a broken skull 
due to an accidental fall.  At the time of the Veteran's 
death in February 1969, service connection was in effect for 
residuals of a gun shot wound, left axilla and left 
interscapular region rated 20 percent; residuals of a gun 
shot wound, posteromedial aspect of distal third of left 
thigh rated as noncompensable; and residuals of a gun shot 
wound, lateral aspect of upper third of the left leg with 
osteochondritis dissecans, rated as noncompensable.

The appellant's claim for service connection for the cause of 
the Veteran's death was previously considered and denied by 
the RO in an April 1969 rating decision.  That decision noted 
that there was no service connection disability with any 
etiological relationship to the cause of death.  The 
appellant was notified of that decision and of her appellate 
rights.  She submitted a Notice of Disagreement in October 
1969 and a Statement of the Case was issued in November 1969.  
In January 1970 the appellant filed for an extension to 
prepare her appeal.  An additional 60 day extension was 
granted, but the appellant did not submit a substantive 
appeal.  Therefore, that decision is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The appellant again claimed 
entitlement to service connection for the cause of the 
Veteran's death in March 2007.  In August 2007 the RO denied 
the claim on the grounds of no new and material evidence.

Prior to the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.

Although a March 2007 letter did inform the appellant that 
her claim was previously denied and that new and material 
evidence was required to reopen the claim, neither it nor the 
October 2007 letter discussed the basis for the prior denial, 
and there is no subsequent letter that complies with the 
holding in Kent.  Kent v. Nicholson, 20 Vet. App. 1; see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed Cir. 
2006).  The matter must therefore be remanded for issuance of 
notice in compliance with Kent.  

In addition, the Court held in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that in such a claim for benefits, VA's duty 
to notify under 38 U.S.C.A. § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Complete notice in compliance with 
Dingess v. Hartman, which informs the appellant of how VA 
determines effective dates should also be issued.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC should 
provide to the appellant: (1) a statement 
of the condition for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  The RO/AMC should also advise the 
appellant of what evidence would 
substantiate her petition to reopen the 
claim of service connection for cause of 
death.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
her entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 C.F.R. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  

3.  Additionally, the RO/AMC should 
undertake any such additional development 
as it deems proper with respect to the 
claim and follow all applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

